Citation Nr: 9923867	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  93-17 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to April 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

The case was previously before the Board in July 1995, when 
it was determined that new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for pes planus, previously denied by an unappealed 
rating decision in August 1980.  The Board remanded the claim 
for consideration of the claim on a de novo basis.  

In January 1998, the Board remanded the case for RO review in 
accordance with Falzone v. Brown, 8 Vet. App. 398 (1995).  
The requested adjudicative action has been completed and the 
Board proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Pes planus existed before service and was noted when the 
veteran was examined for service.  

3.  There were acute and transitory flare-ups of pes planus 
symptoms during the veteran's active service.  

4.  There is no competent evidence showing that there was an 
increase in the severity of the pes planus deformity during 
the veteran's military service.  


CONCLUSION OF LAW

Pes planus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. § 3.306 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, she has 
presented a claim which is plausible.  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of her claim.  See 38 U.S.C.A. § 5107(a).  The veteran has 
not reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131, 1153 
(West 1991).  

The veteran does not contend that her pes planus was incurred 
in service.  Rather, she asserts that it was aggravated by 
wearing boots that did not fit properly, while marching and 
performing other duties stressful to her feet.  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1998).  

For wartime service or peacetime service after December 31, 
1946, clear and unmistakable evidence (obvious or manifest) 
is required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition. Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during and subsequent to service.  38 C.F.R. § 3.306(b) 
(1998).  

The presumption of aggravation is applicable only if the 
preservice disability underwent an increase in severity 
during service.  Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991); see also Browder v. Brown, 5 Vet. App. 268, 271 
(1993).  The determination of whether a preexisting 
disability was aggravated by service is a question of fact.  
Doran v. Brown, 6 Vet. App. 283, 286 (1994).  

The veteran was examined for service in July 1979 and found 
to have pes planus, grade II, with slight pronation, not 
considered disabling.  This establishes the preservice 
existence of the disorder.  38 U.S.C.A. § 1111 (West 1991).  

The service medical records document that in October 1979, 
the veteran had a low arch with foot pain in the arch and 
heel.  Pronation was also noted.  Arch supports were tried 
but the veteran found they did not help.  The October 1979 
clinical notes show further complaints of foot pain without 
any notation of changes in the feet.  

A November 1979 podiatry clinic consultation report reflects 
the presence of bilateral arch pain since the third week of 
basic training.  The veteran reported that arch supports made 
the pain worse.  Objectively, the doctor found bilateral pes 
planus.  X-rays indicated pronation.  The assessment was a 
right varus, bilateral pes planus.  Orthotics with a varus 
correction were recommended.  Later in November 1979, the 
veteran complained that her feet hurt from walking.  They 
appeared normal to the doctor.  Continued foot complaints led 
to a profile allowing her to not wear boots.  

A December 1979 separation examination shows the presence of 
pes planus with no sequelae.  

A January 1980 clinical note primarily discussed the knees 
but also recorded an assessment of pes planus, 3°.  In 
response to the Board's Remand, a physician explained that 
there are many classification systems and this may reflect 
differences in evaluation systems rather than an increase in 
severity.  

A podiatry record dated in March 1980 shows that the 
orthotics appeared to fit properly in all respects but the 
veteran still related pain to the ball and heel of the feet.  
The examiner stated that there were no objective findings.  

A medical board reviewed the veteran's case in March 1980 and 
determined that she had pes planus with pronation changes.  
It was found that the condition was not incurred in line of 
duty but had existed prior to service (EPTS) and was not 
aggravated by active duty.  The three physicians on the 
medical board and a fourth reviewing physician concurred in 
this report.  The Board finds that the opinion of the four 
physicians at the time the veteran was in service is the most 
probative evidence as to whether there was an increase in the 
severity of the disability.  The specific opinion of these 
doctors outweighs anything that the appellant, as a lay 
person, might believe with respect to the medical aspects of 
her pes planus disorder before, during or after service.  

The July 1980 VA examination report showed the veteran 
continued to have pes planus (or flat feet) with pronation.  

In April 1993, the veteran testified at an RO hearing.  She 
reviewed her records and argued that they showed increased 
disability in service.  She also testified of foot pain in 
service.  She also discussed her research on the medical 
aspects of the case.  While the veteran is competent to 
report what she actually experienced during service, such as 
foot pain, as a lay person (even with her research) she does 
not have the training and experience to distinguish 
transitory foot symptoms reflecting the flare up of the 
disorder as opposed to permanent changes in the under lying 
level of disability.  Her testimony is not competent evidence 
of increased disability.  

A September 1995 VA examination report diagnosed a worsening 
as the result of active duty.  This report was not adequate 
because the examiner clearly did not have the claims folder 
for a documented history.  Particularly, the assertion that 
the veteran lost arch height during service is at variance 
with the record and could only have come from the 
recollection of the veteran.  The examiner obviously relied 
upon the statements of the veteran that the condition 
worsened in service.  Where physicians rely on history as 
related by a claimant, their diagnoses can be no better than 
the facts alleged by that claimant.  See Swann v. Brown, 
5 Vet. App. 229 (1993); Coghill v. Brown, 8 Vet. App. 342 
(1995).  Consequently, this report is not sufficiently 
probative to decide the claim.  

In May 1996, W. Christopher Cox, D.P.M., described the 
veteran's current flat foot disorder, without comment as to 
changes in service.  

At her November 1996 RO hearing, the veteran testified that 
she had no foot problems before service and that she has had 
foot symptoms during and since service.  She asserted that 
she had a low arch on entering service and a flat arch on 
leaving service.  She described her foot symptoms during and 
since service.  She provided articles on flat foot and knee 
disabilities.  

In August 1997, a doctor reviewed the file and concluded 
that, although training activities in service could be 
painful, these activities during service did not cause the 
underlying problems inherent with the pes planus deformity.  

In June 1998, a VA podiatrist reviewed the file and examined 
the veteran.  He noted the veteran's report of foot pain in 
service and of episodes of foot pain thereafter.  The doctor 
provided a detailed description of her feet and diagnosed pes 
planus foot type, bilaterally.  

In November 1998, the doctor who examined the veteran in June 
1998 provided an opinion.  He noted that he had carefully 
reviewed the records.  He agreed that the veteran had pes 
planus prior to service.  He found no objective evidence that 
her pes planus increased in severity during her 8 months of 
active service.  He explained that pes planus is a condition 
regarding the position of the bones of the feet.  He wrote 
that is was difficult to understand how 8 months of military 
service would affect the position of her foot bones.  It was 
difficult to assess any changes in service.  He noted that 
numerous classification systems were used for pes planus and 
there may be discrepancies based on classifications systems.  
The Chief of the Podiatry Service at the VAMC concurred with 
this opinion.  

Conclusion

There is one medical opinion that the veteran's flat foot 
disorder was aggravated in service.  However, that opinion 
did not cite any of the extensive service medical records to 
support a finding of increased severity.  The doctor did not 
assert that she had reviewed any records.  The opinion 
appears to be based solely on the veteran's recollection, so 
it is not persuasive.  

The veteran has argued that the service medical records show 
increased severity; however, none of the medical 
professionals who have reviewed the record has concurred with 
that assessment.  Before the veteran left service, 4 doctors 
reviewed the record and concluded that there was no 
aggravation of the pre-existing disorder.  This was an 
affirmative finding, directly on point, by 4 physicians.  
More recently, a VA physician found that it would be 
difficult to understand how her eight months of military 
service could have affected the position of her foot bones.  
These medical opinions form a preponderance of evidence 
against the claim.  The evidence is not so evenly balanced 
that there is any doubt which could be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b) (West 1991).  The 
weight of the evidence requires that the claim be denied.  


ORDER

Service connection for pes planus is denied.  



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

